Citation Nr: 1216146	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine multilevel disc disease with spinal stenosis.

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity L5 radiculopathy.

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2011 at the Milwaukee, Wisconsin RO.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for lumbar spine multilevel disc disease with spinal stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral lower extremity L5 radiculopathy has been manifested by persistent numbness of both feet with intermittent radiating pain, bilateral ankle weakness with limitation in walking at times, which more closely characterizes moderate incomplete paralysis of the sciatic nerve.   



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for right lower extremity L5 radiculopathy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for left lower extremity L5 radiculopathy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran is appealing the initial rating assignments as to right lower extremity L5 radiculopathy and left lower extremity L5 radiculopathy.  The August 2009 rating decision granted the Veteran's claims of entitlement to service connection and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the August 2009 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for the neurological disorders, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records VA examination reports dated in August 2009 and May 2011, lay statements from the Veteran, his co-workers and wife, and a transcript of the November 2011 Board hearing.  

The VA examination reports dated in August 2009 and May 2011 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to symptoms of lower extremity radiculopathy.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's L5 radiculopathy is currently rated as 20 percent disabling for each lower extremity under the provisions of 38 C.F.R. 4.124a, Diagnostic Code 8520 (2011) for impairment of the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

An August 2009 VA neurological examination evaluated the Veteran's peripheral nerves.  The Veteran reported intermittent radiating pain causing his knees to buckle.  He also indicated that he has general fatigue.  The Veteran reported persistent numbness in both of his feet.  He stated that the condition interferes with daily activity causing pain, resulting in him changing positions from sitting to standing and at times limiting walking.  Specific nerves involved were the lumbar sacral nerve roots.  Examination of the Veteran revealed an altered sensation in the L5 distribution with weakness in ankle dorsiflexion, right greater than the left.  The Veteran had full range of motion of both ankles with repetition.  Range of motion of the bilateral knees were from full extension to 120 degrees flexion.  Pain was reported with range of motion of the knees.  Pain was also reported with palpation at the anterior and lateral knee.  Strength at the knee was good with no instability noted.  Sit to stand was done slowly using the armrest of the chair for support.  Gait was slow paced.  The Veteran had good heel toe motion with antalgic giat.  

An August 2009 VA spine examination reveals that the Veteran reported numbness into both lower extremities, especially to the top of the right foot, and intermittent radiating pain to both knees which cause the knees to become weak and buckle.  Physical examination revealed muscle stretch reflexes were 2+ for the knees, indicating normal reflex, and 1+ for the ankles, indicating diminished reflex.  Straight leg raise was normal, except for hamstring tightness.  Weakness was present in dorsiflexion at the ankles.  Plantar flexion was intact and the ankle had normal range of motion.  The examiner determined that the Veteran's L5 radiculopathy does not cause the Veteran's knee condition or aggravate his knee condition.  It was opined that the L5 radiculopathy causes symptoms distal in the lower extremity and weakness at the ankle.  

A May 2011 VA examination reveals that the Veteran had an absent right Achilles reflex and diminished left Achilles reflex.  The examiner did not detect any sensory deficits in the lower extremities.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderate incomplete paralysis of the sciatic nerve, throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran has persistent numbness of both feet with intermittent radiating pain.  The peripheral neuropathy results in him changing positions from sitting to standing due to pain.  The Veteran also indicated that it results in limiting walking at times. Physical examination revealed altered sensation in the L5 distribution with bilateral weakness in ankle dorsiflexion.  The ankles also had diminished reflex on muscle stretch reflex.  The May 2011 VA examination reveals that his disability does not affect his activities of daily living.  The evidence shows that the Veteran is able to work out at the gym to include 30 to 40 minutes on the treadmill and he ran 13 miles several weeks prior to the May 2011 examination.  Thus, the Board concludes that the evidence does not indicate that the Veteran's radiculopathy of the bilateral lower extremities more closely approximates moderately-severe radiculopathy.  

The Board has considered whether the Veteran is entitled to staged ratings. However, the evidence throughout this appeal demonstrates that the Veteran's service-connected radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  Thus, the Board finds that his disability picture for bilateral lower extremity L5 radiculopathy more closely approximates that contemplated by a 20 percent evaluation for each extremity throughout this appeal.  

In making its determination, the Board considered the applicability of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   However, as a preponderance of the evidence is against the assignment of a higher initial disability rating, such rule does not apply and the claims must be denied.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral lower extremity L5 radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral lower extremity L5 radiculopathy with the established criteria found in the rating schedule for impairment of the sciatic nerve shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board recognizes that the Veteran's disability in part results in the Veteran coming into work late or occasionally taking off work.  However, the Board concludes that the Veteran's bilateral lower extremity L5 radiculopathy by itself has not cause marked interference with employment, or that not already contemplated in the rating criteria.  The evidence does not show that his radiculopathy has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the bilateral lower extremity radiculopathy at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity L5 radiculopathy is denied.

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity L5 radiculopathy is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran's lumbar spine multilevel disc disease with spinal stenosis is currently evaluated under Diagnostic Code 5243, which evaluates intervertebral disc syndrome.  Under this diagnostic code, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.   38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (2011).

The Veteran was provided with a VA examination in May 2011.  The Veteran reported that he went to the emergency room in November 2010 and to an urgent care center in the previous six months due to his back.  He stated that he was prescribed bed rest for his back following his two emergency room/urgent care visits in the last six months.  The examination report does not reveal any details regarding the prescribed bed rest to include the duration of such treatment.  Furthermore, the examiner did not indicate whether the Veteran's service-connected lumbar spine multilevel disc disease with spinal stenosis resulted in incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  The Board notes that claims file contains the November 2010 VA emergency room treatment record; however, the treatment record at the urgent care center is not associated with the record.  As there is evidence that indicates that the Veteran's service-connected back disability may have caused incapacitating episodes that required physician-prescribed bed rest, the Board finds that a remand is necessary for further development to include attempting to obtain the urgent care record and to provide the Veteran with another VA examination.

The Board also observes that the Veteran testified at the November 2011 Board hearing that his private physician referred him for physical therapy.  He indicated that he underwent physical therapy for his spine at Wheaton Franciscan Healthcare in Brown Deer, Wisconsin.  VA has not attempted to obtain these private records to include sending the Veteran a release form.  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  Therefore, the Board finds that a remand is necessary to attempt to obtain these private treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate information, and if required, the consent to obtain the private treatment records at Wheaton Franciscan Healthcare in Brown Deer, Wisconsin with respect to the Veteran's lumbar spine disability and the treatment records from the urgent care center where he sought treatment for his spine in 2010 or 2011.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder regarding his lumbar spine disability.  

2. Thereafter, schedule the Veteran for a VA examination of the lumbar spine to determine the nature and current level of severity of his service-connected lumbar spine multilevel disc disease with spinal stenosis. The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. As to all information and opinions requested below, a complete rationale must be provided. 

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded. It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 20 percent for lumbar spine multilevel disc disease with spinal stenosis, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


